Case 1:18-cv-02453-RBJ Document 91 Filed 06/10/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



Civil Action No.: 1:18-cv-02453-RBJ

ROCK & RAIL LLC, a Colorado limited liability company
                   Plaintiff/Counterclaim Defendant,
v.

MOTHERLOVE HERBAL COMPANY, a Colorado corporation, INDIANHEAD WEST
HOMEOWNERS ASSOCIATION, INC., a Colorado nonprofit corporation, ROCKIN S
RANCH LLC, a Colorado limited liability company, JOHN CUMMINGS, an individual,
DAVID KISKER, an individual, GARY OPLINGER, an individual, WOLFGANG DIRKS, an
individual, and JAMES PIRAINO, an individual,
Defendants/Counterclaim Plaintiffs.

        UNOPPOSED MOTION TO VACATE AND RESET TRIAL PREPARATION
                             CONFERENCE

            Defendants/Counterclaim Plaintiffs Indianhead West Homeowners Association, Inc.,

Rockin S Ranch LLC, John Cummings, David Kisker, Gary Oplinger, Wolfgang Dirks, and James

Piraino collectively known as Defendants/Counterclaim Plaintiffs (“Defendants”), by and

through their undersigned counsel, respectfully submit this Unopposed Motion to Vacate and

Reset Trial Preparation Conference and state as follows:

                              LOCAL RULE 7.1(a) CERTIFICATION

            Pursuant to D.C.COLO.LCivR 7.1(a), counsel for Defendants conferred with counsel for

Plaintiff Rock & Rail LLC (“Rock & Rail”) via email on June 1, 2020, and via teleconference on

June 5, 2020, regarding the substance of this Motion. Rock & Rail does not oppose this Motion.




3269967.1
Case 1:18-cv-02453-RBJ Document 91 Filed 06/10/20 USDC Colorado Page 2 of 4




                                         INTRODUCTION

            1.   Pursuant to the Amended Order Setting Trial and Trial Preparation Conference

[ECF No. 88], the Trial Preparation Conference is currently set for July 22, 2020 at 9:00 a.m. in

this matter.

            2.   After the Trial Preparation Conference was set in this matter, Defendants learned

that Rock & Rail’s parallel effort to rezone the property that is the subject of this action (the

“Rezoning Application”) was set for a final hearing before the Weld County Board of County

Commissioners on July 22, 2020, at 9:00 a.m. in Greeley, Colorado.

            3.   Defendants are interested parties with respect to the Rezoning Application who

have retained undersigned counsel to appear at the hearing and oppose the Rezoning Application.

Accordingly, undersigned counsel now have a scheduling conflict whereby they cannot

simultaneously attend the Trial Preparation Conference and the County hearing on the Rezoning

Application.

            4.   After learning of this scheduling conflict, undersigned counsel asked counsel for

Rock & Rail (as the applicant on the Rezoning Application) to request that the County reset the

July 22, 2020 hearing on the Rezoning Application (which was apparently set after the Trial

Preparation Conference was set in this matter) to resolve this scheduling conflict. Rock & Rail

rejected this request and instead offered that it would not oppose resetting the Trial Preparation

Conference before this Court.

            5.   Accordingly, Defendants now respectfully request that this Court vacate the Trial

Preparation Conference and further order the parties to contact Chambers to reset the Trial

Preparation Conference in this matter.


                                                 2
3269967.1
Case 1:18-cv-02453-RBJ Document 91 Filed 06/10/20 USDC Colorado Page 3 of 4




                                           CONCLUSION

            WHEREFORE, Defendants respectfully request that the Court vacate the Trial Preparation

Conference and order the parties to reset the Trial Preparation Conference in this matter.

              DATED this 10th day of June, 2020.

                                                       s/Mark E. Lacis
                                                       Mark E. Lacis
                                                       James R. Silvestro
                                                       IRELAND STAPLETON PRYOR & PASCOE, PC
                                                       717 17th Street, Suite 2800
                                                       Denver, CO 80202
                                                       Telephone: (303) 623-2700
                                                       mlacis@irelandstapleton.com
                                                       jsilvestro@irelandstapleton.com

                                                       Attorneys for Defendants/Counterclaim
                                                       Plaintiffs Indianhead West Homeowners
                                                       Association, Inc., Rockin S. Ranch LLC, John
                                                       Cummings, David Kisker, Gary Oplinger,
                                                       Wolfgang Dirks, and James Piraino




                                                   3
3269967.1
Case 1:18-cv-02453-RBJ Document 91 Filed 06/10/20 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

            I hereby certify that on this 10th day of June, 2020, I electronically filed the foregoing

DEFENDANTS’             UNOPPOSED         MOTION        TO    VACATE       AND     RESET      TRIAL

PREPARATION CONFERENCE with the Clerk of Court using the CM/ECF system which will

send notification of such filing to the following e-mail addresses:

            Brian J. Connolly
            Bill E. Kyriagis
            Otten Johnson Robinson Neff & Ragonetti PC
            Suite 1600 | 950 17th Street
            Denver, Colorado 80202
            bconnolly@ottenjohnson.com
            bkyriagis@ottenjohnson.com



                                                 /s/ Mark E. Lacis
                                                 Mark E. Lacis




                                                    4
3269967.1
